                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 DANIEL DAVID BEGEJ,

       Plaintiff,

              v.                                                    No. 3:14-cv-1284(WIG)

 NANCY A. BERRYHILL,
 Acting Commissioner of
 Social Security,

       Defendant.
 _____________________________________X



                     RULING ON MOTION FOR ATTORNEY’S FEES

       Now before the Court is a motion for attorney’s fees under the Social Security Act, 42

U.S.C. § 406(b), by Plaintiff’s counsel, Charles E. Binder. [Doc. # 19]. The motion seeks an

award of fees in the amount of $33,000.00. The Commissioner has filed a response to the

motion, not objecting to an award of fees, but suggesting that the amount requested may be a

windfall. [Doc. # 20]. For the reasons set forth below, the motion is granted.

                                          Background

       Plaintiff applied for disability benefits on August 2, 2012, alleging he had been disabled

as of January 1, 2009. His application was denied at all levels of Social Security Administration

(“SSA”) review. On August 8, 2014, Plaintiff signed a retainer agreement authorizing The Law

Offices of Charles E. Binder and Harry J. Binder, LLP (“Binder”) to appeal the denial of benefits

to this Court. The retainer agreement provided that if Plaintiff’s case is remanded to the SSA,

and, upon remand, Plaintiff is awarded past due benefits, Plaintiff will pay Binder up to twenty-

five percent of any award of past due benefits. On March 20, 2015, this Court issued an order

                                                1
remanding the case for further administrative proceedings. Based on the successful district court

appeal, Plaintiff was awarded attorney’s fees under the Equal Access to Justice Act (“EAJA”),

28 U.S.C. § 2412, in the amount of $4,914.43. Upon remand to the SSA, a second hearing was

held before an administrative law judge (“ALJ”). This hearing resulted in an unfavorable

decision, which Plaintiff appealed to the Appeals Council. In an order dated January 3, 2018, the

Appeals Council remanded Plaintiff’s claim for a new ALJ hearing and decision. On December

28, 2018, the ALJ issued a fully favorable decision, finding Plaintiff disabled as of January 1,

2009. The SSA awarded past due benefits to Plaintiff on February 11, 2019. Binder now moves

for an award of attorney’s fees in the amount of $33,000.00, which represents 17.08% of the

retroactive benefits Plaintiff was awarded.

                                              Discussion

       Section 406(b) of the Social Security Act permits the court to award reasonable

attorney’s fees to a successful claimant’s attorney, provided those fees do not exceed twenty-five

percent (25%) of the amount of past-due benefits awarded to the claimant. 42 U.S.C. §

406(b); see also Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002); Wells v. Sullivan, 907 F.2d

367, 370 (2d Cir. 1990). In reviewing a request for fees under § 406(b), “a court’s primary focus

should be on the reasonableness of the contingency agreement in the context of the particular

case; and the best indicator of the ‘reasonableness’ of a contingency fee in a social security case

is the contingency percentage actually negotiated between the attorney and client, not an hourly

rate determined under lodestar calculations.” Wells, 907 F.2d at 371. Even where, as here, the

requested fee does not exceed the twenty-five percent upper limit, the attorney “must show that

the fee sought is reasonable for the services rendered.” Gisbrech, 535 U.S. at 807. Thus, §

406(b) “does not displace contingent-fee agreements within the statutory ceiling; instead, §



                                                  2
406(b) instructs courts to review for reasonableness fees yielded by those agreements.” Id. at

808-09.

        In determining reasonableness, the court “must begin with the agreement, and … may

reduce the amount called for by the contingency agreement only when it finds the amount to be

unreasonable.” Wells, 907 F.2d at 371. Courts consider several factors in determining the

reasonableness of a fee under § 406(b), including “1) whether the requested fee is out of line

with the ‘character of the representation and the results the representation achieved;’ 2) whether

the attorney unreasonably delayed the proceedings in an attempt to increase the accumulation of

benefits and thereby increase his own fee; and 3) whether ‘the benefits awarded are large in

comparison to the amount of time counsel spent on the case,’ the so-called ‘windfall’ factor.”

Joslyn v. Barnhart, 389 F. Supp. 2d 454, 456 (W.D.N.Y. 2005) (citing Gisbrecht, 535 U.S. at

808).

        The Court finds the fee requested to be reasonable. First, there is no suggestion the fee is

out of line with the character of the litigation or the results achieved. Nor is there any suggestion

Binder unreasonably delayed the proceedings in any way. Rather, Binder achieved success in

reversing the SSA’s decision and obtaining benefits for Plaintiff in a case involving three ALJ

hearings and an appeal before this Court. Accordingly, the Court must determine whether an

award of the fee requested would amount to a windfall for Binder.

        When determining whether an award of attorney’s fees constitutes a windfall, court

consider factors such as “1) whether the attorney's efforts were particularly successful for the

plaintiff, 2) whether there is evidence of the effort expended by the attorney demonstrated

through pleadings which were not boilerplate and through arguments which involved both real

issues of material fact and required legal research, and finally, 3) whether the case was handled



                                                  3
efficiently due to the attorney's experience in handling social security cases.” Baron v. Astrue,

311 F. Supp. 3d 633, 637 (S.D.N.Y. 2018) (quoting Blizzard v. Astrue, 496 F.Supp.2d 320, 323

(S.D.N.Y. 2007).

       Application of these factors weigh in favor of the fee request. There is no dispute Binder

secured a favorable result for Plaintiff. Plaintiff was ultimately found disabled as of his original

alleged disability onset date and was awarded past-due benefits accordingly. Binder’s

submissions to the Court have not been rote recitations of law, but have instead focused on

applying relevant facts to the facts germane to the issues on appeal. Furthermore, the attorneys

handling Plaintiff’s case have significant experience representing claimants exclusively in the

area of Social Security disability at both the administrative and federal court levels. Having

reviewed the attorneys’ itemization of time spent on this case, the Court finds the case was

handled efficiently, likely because of the expertise of the lawyers involved.

       Finally, considering the quality of results achieved, and the effectiveness of counsel, the

hourly rate of fees requested here is reasonable. In assessing the effective hourly rate an award

would produce, “courts [must be] mindful that deference should be given to the freely negotiated

expression both of a claimant’s willingness to pay more than a particular hourly rate and of an

attorney’s willingness to take the case despite the risk of nonpayment.” Valle v. Colvin, No. 13-

CV-2876 (JPO), 2019 WL 2118841, at *3 (S.D.N.Y. May 15, 2019) (citation omitted) (internal

quotations marks omitted). “Accordingly, a reduction in the agreed-upon contingency amount

should not be made lightly, particularly given the importance of encouraging attorneys to accept

social security cases on a contingency basis.” Id. (citations omitted) (internal quotations marks

omitted). In this case, Binder estimates that the requested fee award would result in a de facto

hourly rate of approximately $1,289.06. While on the higher side, courts within this Circuit have



                                                  4
held that similar de facto hourly rates are not a windfall to Plaintiff’s counsel. See id. (hourly

rate of $1,079.72 reasonable); Nieves v. Colvin, No. 13CIV1439WHPGWG, 2017 WL 6596613,

at *2 (S.D.N.Y. Dec. 26, 2017), report and recommendation adopted, No. 13CV1439, 2018 WL

565720 (S.D.N.Y. Jan. 24, 2018) (hourly rate of $1,009.11 reasonable); Kazanjian v. Astrue, No.

09 CIV. 3678 BMC, 2011 WL 2847439, at *2 (E.D.N.Y. July 15, 2011) (hourly rate of

$2,100 reasonable); Eric K. v. Berryhill, No. 5:15-CV-00845 (BKS), 2019 WL 1025791, at *3

(N.D.N.Y. Mar. 4, 2019) (hourly rate of $1,500 reasonable).

       In sum, the Court concludes the award of attorney’s fees sought is reasonable in this case

and does not constitute a windfall to counsel.

                                            Conclusion

       For the foregoing reasons, Binder’s motion for $33,000.00 in attorney’s fees is granted,

provided that Binder refunds to Plaintiff the amount of the EAJA award previously received. See

Rodriguez v. Colvin, 318 F. Supp. 3d 653, 658 (S.D.N.Y. 2018) (“Fee awards may be made

under both the EAJA and § 406(b), but the claimant’s attorney must refund to the claimant the

amount of the smaller fee.”).

       SO ORDERED, this 21st         day of May, 2019, at Bridgeport, Connecticut.

                                                   /s/ William I. Garfinkel
                                               WILLIAM I. GARFINKEL
                                               United States Magistrate Judge




                                                  5
